Order entered January 12, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01422-CR

                              EX PARTE HOWARD HOLLAND

                       On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 29317A-422

                                             ORDER
       Before the Court is appellant’s January 8, 2018 motion for an extension of time to file his

brief and request for a copy of the record. Appellant’s motion is GRANTED to the extent the

time to file appellant’s brief is extended to February 12, 2018. The State’s brief shall be due on

March 5, 2018. The appeal will still be submitted on March 6, 2018. If either party fails to file

their brief by the due date, the appeal will be submitted without that party’s brief.

       To the extent appellant is requesting a free copy of the record, appellant’s request is

DENIED. See In re Bonilla, 424 S.W.3d 528, 532 (Tex. Crim. App. 2014) (concluding indigent

applicants do not have a right to a free record to pursue collateral attacks upon their convictions).

       If appellant desires to obtain a copy of the record, the clerk’s record is 161 pages and may

be purchased by mail from the Clerk of the Court for $16.10, payable by check or money order.

The record may also be purchased with cash in person at the Clerk’s office. Additionally, there

is a thirteen-page supplemental clerk’s record that supplements the record with the trial court’s
certification of the right to appeal and the State’s response and trial court order on appellant’s

motion for appointment of counsel. If appellant desires to purchase both the clerk’s record and

the supplemental clerk’s record, the total fee amounts to $17.40.


                                                     /s/    DAVID L. BRIDGES
                                                            JUSTICE